UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQuarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended July 31, 2012 o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-54746 RealEstate Pathways, Inc. (Name of Small Business Issuer in its charter) Wyoming 27-2300669 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer ID No.) 2114 West Apache Trail Apache Junction, Arizona 85120 P. 480.382.2212 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yesx Noo As of August 31, 2012 there were 1,504,057 shares of Common Stock, par value $0.001 were issued and outstanding. RealEstate Pathways, Inc. For the fiscal quarter ended July 31, 2012 INDEX Page PARTI - FINANCIAL INFORMATION Item 1 Financial Statements: 3 Balance Sheets as ofJuly 31, 2012 and October 31, 2011 4 Statement of Operations for the three months and nine months ended July 31, 2012 and the period of September 30, 2011(Inception) to July 31, 2012 5 Statements of Cash Flows for theninemonths endedJuly 31, 2012 and the period of September 30, 2011 (Inception) to July 31, 2012 6 Notes to Unaudited Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T Controls and Procedures 9 PART II – OTHER INFORMATION Item 1 Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3 Defaults upon Senior Securities 10 Item 4 Submission of Matters to a Vote of Security Holders 10 Item 5 Other Information 10 Item 6 Exhibits 10 Signatures 11 PART I ― FINANCIAL INFORMATION Item 1. Financial Statements. REALESTATE PATHWAYS, INC. (A Development Stage Company) Unaudited Financial Statements For the Three and Nine Months Ended July 31, 2012 and the Period of September 30, 2011 (Inception) to July 31, 2012 Page(s) Balance Sheets as of July 31, 2012 and October 31, 2011 1 Statements of Operations for the three and nine months ended July 31, 2012 and the period of September 30, 2011 (Inception) to July 31, 2012 2 Statements of Cash Flows for the nine months ended July 31, 2012 and the period of September 30, 2011 (Inception) to July 31, 2012 3 Notes to the Unaudited Financial Statements 4 3 REALESTATE PATHWAYS, INC. (A Development Stage Enterprise) Balance Sheets July 31, October 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $
